UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7120


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LARRY ANTONIO SIMMONS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Bruce H. Hendricks, District Judge. (2:10-cr-00653-BHH-1)


Submitted: November 21, 2019                                Decided: November 26, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry Antonio Simmons, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Larry Antonio Simmons appeals the district court’s text order denying his motion

for a sentence reduction under section 404 of the First Step Act of 2018, Pub. L. No. 115-

391, 132 Stat. 5194.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Simmons, No. 2:10-cr-00653-BHH-1 (D.S.C. July 19, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2